In his motion for rehearing appellant insists that we erred in reaching the conclusion that the law under which he is being prosecuted is not in violation of article 8, section 2 of the Constitution of Texas. In support of his contention appellant seems to place chief reliance on Pullman Palace-Car Co. v. State of Texas, 64 Tex. 274, 53 Am. Rep., 758, and sets out in his motion excerpts from the opinion in that case. Considering that opinion in its entirety, as having *Page 149 
reference to the facts there dealt with, and in connection with other authorities cited in our original opinion, we do not think the opinion mentioned is out of harmony with the conclusion announced by us.
The motion for rehearing is overruled.
Overruled.